IN THE UNITED sTATEs DISTRICT coURT F/LED

FoR THE DISTRICT oF MoNTANA mo
HELENA DIVIsIoN ch V 25 20
bags odd ’@
of .
WC%

WILLIAM E. JANNISCH,
CV 16-61-H-DLC-JTJ
Plaintiff`,

vs. ORDER
D. BATES, J. WARD, LEROY
KIRKEGARD, STEVE KREMER, and
K. HORSWILL,

Defendants.

 

 

United States Magistrate Judge John Johnston entered his Findings and
Recommendations on August 27, 2018, recommending that Plaintiff William E.
Jannisch’s (“Jannisch”) two filings be liberally construed as motions for summary
judgment and denied and that Defendants’ Motion for Summary Judgment be
granted. (Doc. 55 at 30.) Jannisch timely filed an objection and is therefore
entitled to de novo review of the specified findings and recommendations to which
he objects. 28 U.S.C. § 636(b)(1). Those portions of the findings and
recommendations not specifically objected to will be reviewed for clear error. 28
U.S.C. § 636(b)(1)(A); McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.Zd 1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a

_1_

“deflnite and firm conviction that a mistake has been committed.” United States v.
Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). For the reasons stated
below, Judge Johnston’s Findings and Recomrnendations are adopted in full.
Jannisch is a prisoner at Montana State Prison and is proceeding pro se.
Jannisch alleges that the June 6, 2016 confiscation and subsequent destruction of
Jannisch’s property violated his right to procedural due process as protected by the
Fourteenth Amendment, violated his right to free exercise of religion as protected
by the First Amendment, and violated his rights under the Religious Land Use and
Institutionalized Persons Act (“RLU]PA”). Judge Johnston found a “genuine issue
of material fact regarding whether Mr. Jannisch’s procedural due process rights
were violated” but, ultimately, determined that the defendants identified by
Jannisch were protected by qualified immunity. (Doc. 55 at 21-24.) Judge
Johnston found that Jannisch had stated two potential claims under both the First
Amendment and RLUIPA: 1) whether the destruction of Jannisch’s property
violated his rights, and 2) whether the Montana State Prison policy limiting
possession of hobby items violated Jannisch’s rights. Judge Johnston found that
summary judgment should be granted to Defendants on the first claim under both
the First Amendment and RLUIPA and this is not objected to by Jannisch. As to

the second claim, Judge Johnston found that Jannisch had not established that there

_2_

is a genuine issue of material fact regarding whether the Montana State Prison
policy imposed a substantial burden on Jannisch’s religious practice.
Consequently, Defendants were entitled to summary judgment on Jannisch’s
second religious claim, (Doc. 55 at 26-30.)

As regards Judge Johnston’s findings and recommendations on Jannisch’s
Due Process claim, Jannisch first objects to Judge Johnston’s finding that
Defendants Bates, Ward, Kremer, and Kirkegard are protected by qualified
immunity. (Doc. 59 at 1-2.) Jannisch argues that because Bates and Ward
personally confiscated Jannisch’s belongings and issued a “confiscation form,”
they are “personally involved.” (Id. at 1-2.) As to Kremer, Jannisch alleges that
Krerner was given the confiscated property and delivered it to others “knowing full
well that it would be destroyed” which, Jannisch believes, “demonstrates both
personal involvement and personal advanced knowledge” that Jannisch would be
deprived of his property. (Id. at 2.) Lastly, Jannisch alleges that “insuf`ficient
evidence and information” exist to show whether Kirkegard has “implemented or
retained from prior wardens, the practice and policy of depriving prisoners of their
items of property without Due Process.” (Id.)

Judge Johnston correctly laid out the laws surrounding the application of

qualified immunity. The doctrine of qualified immunity protects government

_3_

official “from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Pearson v.
Callahan, 555 U.S. 223, 231-32 (2009). To overcome qualified immunity in this
42 U.S.C. § 1983 claim, Jannisch has the burden to show 1) that the facts make out
a § 1983 violation of his federal or constitutional rights and 2) that the right at
issue was clearly established at the time of the alleged misconduct. Pearson, 555
U.S. at 232. Here, as Judge Johnston found, the only evidence regarding
Defendants Bales and Ward “is that they inventoried the property removed from
Mr. Jannisch’s cell.” (Doc. 55 at 22.) Jannisch claims that he established in his
complaint that these Defendants “removed numerous items of [his] personal
religious items and issued a confiscation form listing those items.” (Doc. 59 at 1.)
However, assertions in pleadings are not evidence. United States v. Zermeno, 66
F.3d 1058, 1062 (9th Cir. 1995). lt was Jannisch’s obligation to present evidence
to support his pleadings and he is not relieved of that obligation because of his pro
se status.' The undisputed facts do not show that Bales or Ward physically

removed the items from Jannisch’s cell or physically destroyed the items, they

 

l Additionally, Jannisch was advised of the requirements placed upon him for opposing
Defendants’ summary judgment motion. (Doc. 55 at 4-5.)

_4_

merely inventoried the items taken. (Docs. 55 at 22; 46 at 4.) Jannisch’s objection
on this point is consequently overruled.

Kremer and Kirkegard are both supervisors A defendant may be held liable
as a supervisor under § 1983 “if there exists either (1) his or her personal
involvement in the constitutional deprivation, or (2) a sufficient causal connection
between the supervisor’s wrongful conduct and the constitutional violation.” Starr
v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (internal quotation marks and citation
omitted). Jannisch can establish the necessary causal connection by showing that
Kremer or Kirkegard set in motion “a series of acts by others” or knowingly
refused to “terminate a series of acts by others, which the supervisor knew or
reasonably should have known would cause others to inflict a constitutional
injury.” Id. at 1207-08.

Jannisch contends that because Kremer was given the confiscated items by
“staff member Sawicki,” he knew “full well that [they] would be destroyed” when
he delivered them to “others.” (Doc. 59 at 2.) However, Jannisch has not pointed
to anything in the record which established that Kremer was personally given the
confiscated property. On the contrary, the only evidence in the record merely
establishes that Kremer repeatedly denied Jannisch’s informal grievances

regarding the property based upon the undisputed fact that Jannisch had signed a
_5_

“summary action” form which, per prison policy, precluded his grievances. This
does not establish that Kremer personally obtained the property or delivered the
property to others. It only establishes that Kremer denied grievance requests based
upon prison policy. Accordingly, Jannisch’s objection as to Kremer will be
overruled.

As to Kirkegard, Jannisch contends that “insufficient evidence and
information exists” to determine whether or not Kirkegard “implemented or
retained from prior wardens, the practice and policy of depriving prisoners of their
items of property without Due Process.” (Doc. 59 at 2.) However, this objection
does not actually touch upon Judge Johnston’s finding that Kirkegard, as Warden of
Montana State Prison, had no prior knowledge of the confiscation or destruction of
Jannisch’s property. This overly broad argument does not establish a causal
connection between Kirkegard and the confiscation and destruction of his property.
Instead, this objection appears to point to the absence of a connection in the record.
Discovery is closed and the connection has not been established The objection is
overruled.

As to Judge Johnston’s findings on Jannisch’s second religious claim,
Jannisch objects to Judge Johnston’s finding that Jannisch’s did not suffer a

substantial burden on his religious practice because the prison provided

_6_

“altemative means of obtaining [the] additional religious items” Jannisch desired.
(Doc. 55 at 29.) Jannisch contends that the alternative means provided by prison
policy are “hollow” and, without a showing that the policy works, “the Magistrate
has just made an erroneous assumption that the policy is more [than] it actually is.”
(Doc. 59 at 3-4.) Jannisch provides no authority to support the contention that
there needs to be evidence that the alternative means provided have been used by
inmates to success. More importantly, Jannisch himself has exercised the policy
and has several item requests pending. (Doc. 46 at 16-17.) Therefore, Jannisch’s
unsupported “hollow” argument does not show that the prison policy relied upon
by Judge Johnston is a sham, that Jannisch does not have an alternative means of
obtaining the items he desires for his religious practice, or that Defendants’
policies have imposed a substantial burden on his religious practice. The objection
is overruled.2

Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 55) are ADOPTED IN FULL.

 

2 It should be noted that Jannisch mentions that “stafi` member Sawicki . . . should have been
considered a Defendant under the liberal standards that pro se pleadings should be afforded.”
(Doc. 59 at 3.) This argument is not properly before the Court at this time and the Court will not
allow Jannisch to try his claims out on a previously un-named defendant aji‘er the completion of
summary judgment briefing and at this extraordinarin late stage.

_7_

IT IS FURTI-IER ORDERED that Defendants’ Motion for Summary
Judgment (Doc. 44) is GRANTED and the Clerk of Court is directed to close this
matter and enter judgment pursuant to Federal Rule of Civil Procedure 58.

IT IS FURTHER ORDERED that Jannisch’s December 4, 2017 filing (Doc.
49), to the extent construed as a motion for summary judgment, is DENIED.

IT IS FURTHER ORDERED that Jannisch’S January 5, 2018 Motion (Doc.
51), to the extent construed as a motion for summary judgment, is DENIED.

IT IS FURTHER ORDERED that the Clerk of Court is directed to have the
docket reflect that the Court certifies pursuant to Federal Rule of Appellate

Procedure 24(a)(3 )(A) that any appeal of this decision would not be taken in good

faith.

DATED this Lé‘thday of November, 2018.

ML.%WMM

Dana L. Christensen, Chief Judge
United States District Court

